                  Case 5:18-cv-00555-XR Document 63 Filed 06/05/19 Page 1 of 1

                                          United States District Court
                                           Western District of Texas
                                                 San Antonio
                                              Deficiency Notice


To:             Kelly, Kelly W.
From:           Court Operations Department, Western District of Texas
Date:           Wednesday, June 05, 2019
Re:             05:18-CV-00555-XR / Doc # 61 / Filed On: 06/04/2019 04:50 PM CST


Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it
is deficient in the area(s) checked below. Please correct the
deficiency(ies), as noted below, and re-file document IMMEDIATELY.
When re-filing document, other than a motion, please ensure you add
‘corrected’ to the docket text. If the document you are re-filing is a
motion, select ‘corrected’ from the drop-down list.

If an erroneous filing results in failure to meet a deadline, you will need to seek
relief, for any default, from the presiding judge.
(1) Incorrect case number or case style listed on document filed.
